This is an automobile negligence action in which the defendant is before us on an appeal from the denial by a Superior Court justice of her motion for new trial following the jury’s return of verdicts for Joseph Falvo and his son, Stephen, and the estate of Joseph’s father. The total aggregate of the three verdicts is $10,000. Pursuant to the provisions of our Rule 16(g), the plaintiffs have asked that we summarily dismiss the defendant’s motion because the issue on appeal is factual and there is abundant evidence to support the denial of the new trial. Oral arguments on this motion were heard on October 4, 1979.
A new trial on the issue of damages will not be granted unless the trial judge is satisfied that there is a demonstrable disparity between the amount awarded and the pain and suffering shown to have been endured as a consequence of the injuries sustained. Our examination of the record convinces us *884that the trial justice correctly applied the controlling principles enunciated in Wood v. Paolino, 112 R.I. 753, 315 A.2d 744 (1974). Here, the trial justice, in commenting on the jury’s award, remarked: “I think this jury really responded to the merits of the case.” It is obvious that the trial justice’s conscience was not shocked by the jury’s award and neither are ours. The plaintiffs’ motion is granted.
/. Renn Olenn, for plaintiffs. Carroll, McHugh b Pirraglia, John G. Carroll, Edward E. Dillon, Jr., for defendant.
Accordingly, the defendant’s appeal is denied and dismissed, and the judgments appealed from are affirmed.